EXHIBIT AUGUST 2 AUGUST 2008 LOAN AGREEMENT (“Agreement”) dated as of August 18, 2008 (the “Closing Date”) by and among Manchester Securities Corporation, a New York corporation (“Manchester”), Alexander Finance, L.P., an Illinois limited partnership (“Alexander” and together with Manchester, the “Lenders”) and ISCO International, Inc., a corporation organized and existing under the laws of Delaware and formerly known as Illinois Superconductor Corporation (the “Company”). W I T N E S S E T H: Whereas, the Company and the Lenders previously entered into that certain 2008
